     Case 1:20-cv-01691-DAD-BAM Document 14 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENDRIK BLOCK,                                   Case No. 1:20-cv-01691-DAD-BAM
12                     Plaintiff,                     ORDER GRANTING STIPULATION TO
                                                      EXTEND TIME TO RESPOND TO
13          v.                                        COMPLAINT AND TO CONTINUE
                                                      MANDATORY SCHEDULING
14   TULE RIVER TRIBAL COUNCIL, a                     CONFERENCE
     federally recognized Indian Tribe; TULE
15   RIVER ECONOMIC DEVELOPMENT                       (Doc. 13)
     CORPORATION dba EAGLE FEATHER
16   TRADING POST #2,
17                     Defendants.
18

19          On April 14, 2021, the parties filed a stipulation to extend the time for Defendants Tule

20   River Tribal Council and Tule River Economic Development Corporation dba Eagle Feather

21   Trading Post #2 (collectively “Defendants”) to respond to this action to May 24, 2021. The

22   parties further stipulated to continue the May 4, 2021 Mandatory Scheduling Conference to a date

23   after June 30, 2021. (Doc. 13.)

24          The parties having so stipulated, IT IS HEREBY ORDERED that Defendants shall have

25   until May 24, 2021, to respond to this action, and the Mandatory Scheduling Conference is

26   continued to July 1, 2021, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge

27   Barbara A. McAuliffe. A Joint Scheduling Report shall be filed one week prior to the

28   conference. The parties shall appear at the conference remotely either via Zoom video conference
                                                     1
     Case 1:20-cv-01691-DAD-BAM Document 14 Filed 04/16/21 Page 2 of 2


 1   or Zoom telephone number. The parties will be provided with the Zoom ID and password by the

 2   Courtroom Deputy prior to the conference. The Zoom ID and password are confidential and are

 3   not to be shared. Appropriate court attire required.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 15, 2021                             /s/ Barbara   A. McAuliffe     _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
